ACCEPTED
                                                                    05-19-00146-CR
                                                          FIFTH COURT OF APPEALS
                                                                   DALLAS, TEXAS
                                                                   5/1/2019 1:17 PM
                                                                         LISA MATZ
                                                                             CLERK

                   NO. 05-19-00146-CR
                                                    FILED IN
                                             5th COURT OF APPEALS
                      INTHE                      DALLAS, TEXAS
                                             5/1/2019 1:17:12 PM
              FIFTH COURT OF APPEALS               LISA MATZ
                                                     Clerk
                     OF TEXAS
                   DALLAS, TEXAS




            DADRIAN MONTREZ MCLEAN,
                   APPELLANT

                             vs
                 THE STATE OF TEXAS,
                      APPELLEE



    On appeal from the 354th Judicial District Court
                Of Hunt County, Texas

            Trial Court Cause Nos. 31862CR

APPELLANT'S FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                     FILE OPENING BRIEF
                                  NO. 05-19-00146

DADRIAN MONTREZ MCCLAIN                §        IN THE COURT OF APPEALS
                                       §
vs.                                    §        5TH JUDICIAL DISTRICT
                                       §
STATE OF TEXAS                         §        DALLAS, TEXAS

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       NOW COMES DADRIAN MONTREZ MCLAIN, the Appellant in the above

styled and numbered cause, and would respectfully request an extension of time for

filing the Appellee's brief in said case pursuant to Rule 10.5 and Rule 38 of the

Texas Rules of Appellate Procedure, and would respectfully show the following:

                                           I.

      Appellee's brief is due to be filed on or before the 26th day of April 2019. The

brief was presented for filing on April 29, 2018 but was not accepted for filing

because it was overdue.

                                           IL

      Appellant respectfully requests this Honorable Court to grant an extension of

time to file the Appellant's Brief up to the present day to file his Opening Brief. In

connection therewith, Appellant would show the following facts relied upon in good

faith to show good cause to the Honorable Court of Appeals regarding this motion

for extension of time:

      Undersigned Counsel received notice that the brief was due "30 days from the

date of this Order." Counsel miscalculated 30 days believing the brief was due on a

Saturday rather than Friday thereby giving until Monday to file. Counsel was· not

aware of this miscalculation until informed by the Clerk that the brief was untimely
filed. Counsel conferred with Appellee's counsel Noble Dan Walker Jr. on today's

date and he is not opposed to this extension.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

and prays t h at t he Honorable Court of Appeals grant a n extension to today's date

for the filing of Appellant's Opening Brief



                                        Respectfully submitted,




                                        Peter I. Morgan
                                        Counsel For Appellant
                                        State Bar No 14451700
                                        P .O. Box 984
                                        Greenville, Texas 75403
                                        pmorgan@lawyermorga n.com
                                        (903) 217-3671 .
                                        (903) 642-0057 (fax)


                           CERTIFICATE OF SERVICE

      I h ereby certify that a true and correct copy of the above and foregoing
instrument was forwarded to all p arties by hand delivery or regular mail.


                                         fJ1-
                                        Peter I. Morgan
                                                 VERIFICATION

STATE OF TEXAS                          §

COUNTY OF HUNT                          §

        BEFORE ME, the undersigned Notary Public, on this day personally
appeared PETER I. MORGAN, who being by me duly sworn on his oath
deposed and said that he is duly qualified and authorized in all respects to
make this affidavit; that he has read the above and foregoing Motion for
Extension of Time for Filing Brief; and that every statement contained in the
Motion is within his knowledge and true and correct.

                                                      PJ~
                                                      Peter I. Morgan


       SUBSCRIBED AND SWORN TO BEFORE ME on the 1st day of May
2019, to certify which witness my hand and official seal.


                                                       ~~
    ,,,,,~~•~i,,,"'   REBECCA BLEVINS                 Notary Public, State of Texas
   {(·:16.1·(\ Notary Public. State of Texas
   ;,~.:-.~.:~:Comm.Expires 06-05-20 19
    -,,,;:,i"0,~C'.,,,~
                   ,,   Nolary 10 t 26 l 35289
       ''""''




                                                                                      4